Order filed November 5, 2015




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00425-CR
                                  ____________

                        EX PARTE STACEY LOVINGS


                     On Appeal from the 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1464730

                                    ORDER

      Appellant Stacey Lovings was indicted for sexual assault. He contends the
indictment is barred by the statute of limitations. He first raised his limitations
defense in a motion to quash. The trial court denied the motion, and Lovings
appealed that denial on January 28, 2015. That appeal was docketed as 14-15-
00117-CR, Lovings v. State. The court dismissed that appeal on April 2, 2015, for
lack of jurisdiction, because an order denying a motion to quash is not appealable
before conviction.

      While his appeal was pending, Lovings applied for a writ of habeas corpus
on the ground that the indictment was barred by limitations. The trial court denied
his application. This appeal is from that denial.

      Both parties have filed briefs in this appeal, and both cite the clerk’s record
from the previous appeal. Lovings includes a statement in his brief asking that we
transfer the clerk’s record from the previous appeal to this appeal. A court of
appeals has the power to take judicial notice of its own files in the same or related
proceedings. See Ex parte Flores, 537 S.W.2d 458, 460 & n.3 (Tex. Crim. App.
1976) (reviewing record from original appeal in habeas proceeding); Turner v.
State, 733 S.W.2d 218, 223 (Tex. Crim. App. 1987).

      Accordingly, we ORDER the clerk of this court to file in this appeal a copy
of the clerk’s record filed in appeal 14-15-00117-CR.



                                   PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown.




                                          2